Case 1:19-cv-03680-NYW Document 1 Filed 12/26/19 USDC Colorado Page 1 of 4

 

 

FILED
U.S. DISTRICT COURT
IN THE UNITED STATES DISTRICT COURT DISTRICT OF COLORADO
FOR THE DISTRICT OF COLORADO 20I9DEC 26 PM 12:02
Case No. JEFFREY P. COLWELL
CLERK
MICHAEL LAWRENCE, an individual, BY DEP CLK
Plaintiff,
V.
SOUTH SUBURBAN PARKS AND RECREATION DISTRICT,
Defendant.
COMPLAINT
1. The plaintiff is a natural person residing in Denver, Colorado.
2. The defendant is a political sub-division of the State of Colorado, providing

recreational activities in the southern Denver area, including Arapahoe and Douglas Counties.
3. The plaintiff began employment with the defendant on or about April 15, 2018.

4. The defendant hired the plaintiff under the title, Lead Line Cook I, but effectively
the plaintiff was the sous chef for the banquet kitchen at the Lone Tree Golf Club, located at
9808 Sunningdale Blvd., Lone Tree, Colorado.

5. The plaintiff has about ten years of experience as a restaurant cook. The plaintiff
has much experience working in high volume restaurants.

6. The plaintiff worked for the defendant until on or about September 22, 2018. The
plaintiff's employment with the defendant included work through the summer months of 2018,
which are the busiest time of the year for the defendant’s facility, the Lone Tree Golf Club.

7. For the entire summer of 2018, the chef and the plaintiff put together food that
was often praised and never criticized. The plaintiff and the chef always got the food out on time
and the food was pleasant in appearance and taste.

8. The plaintiff did work beyond the scope of his responsibilities in order to make
the kitchen run smoothly, including'doing inventory, costing recipes, and ordering food.
Case 1:19-cv-03680-NYW Document 1 Filed 12/26/19 USDC Colorado Page 2 of 4

9. Some of the servers at the defendant facility of Lone Tree Golf Club had worked
there for over fifteen years. They had long experience with the banquet cooks and expressed their
unreserved satisfaction with the plaintiff's work for the defendant.

10. The plaintiff and the chef worked consistently at a fast and productive pace. The
plaintiff and the chef ran the kitchen with no other assistance throughout the summer. In the
summer before the plaintiff worked for the defendant, the banquet kitchen had, upon belief and
information, six cooks doing what the chef and plaintiff did alone in the summer of 2018.

11. The manager of the banquet kitchen, at all relevant times, was a woman named
Caroline Bilodeau.

12. | Upon belief and information, Ms. Bilodeau has little experience managing a
restaurant kitchen.

13. Upon belief and information, Ms. Bilodeau was unable to recognize that the
plaintiff and the chef were doing excellent work running the banquet kitchen.

14. Upon belief and information, Ms. Bilodeau could only see the plaintiffs age.
Rather than letting the quality of the plaintiff's work speak for itself, Ms. Bilodeau stereotyped
the plaintiff as being old and slow.

15. Ms. Bilodeau criticized the work of the chef, Nick Gust. Based on the plaintiff's
conversations with Mr. Gust, Bilodeau’s criticism of him caused him to give two-weeks’ notice
on or about September 2, 2018.

16. | Mr. Gust was approximately 60 years old, upon belief and information.

17. Onor about September 10, 2018, Ms. Bilodeau wrote up the plaintiff for working
too slowly (a write-up is a disciplinary measure used by the defendant).

18. In response to the write-up, the plaintiff requested of Ms. Bilodeau that she find
some discrete and objective criteria by which she could intelligently and accurately measure the
quality of the plaintiff's work.

19. Ms. Bilodeau refused to set out discrete or objective criteria by which to measure
the quality and speed of the plaintiff’s work.

20. Onor about September 21, 2018, Ms. Bilodeau criticized the plaintiff again for
slowness for taking too long to perform a task she did not even know how to perform (and thus
that she could not properly evaluate for how much time it might reasonably take).

21. Because Bilodeau did not know how long the task took that she criticized the
plaintiff for taking too long to do, the plaintiff took Bilodeau’s objection as pretextual, as
preparation for a second write-up and ultimately for dismissal of the plaintiff.
Case 1:19-cv-03680-NYW Document1 Filed 12/26/19 USDC Colorado Page 3 of 4

22. =‘ The plaintiff met with the defendant’s Human Resources representative on
September 22, 2018 to complain about Bilodeau’s treatment of the plaintiff and her apparent
intent to terminate the plaintiff.

* 23. At the September 22, 2018 meeting between the plaintiff and the defendant’s
Human Resources representative, the defendant’s Human Resources representative concluded
she could not smooth out the disagreements between the plaintiff and Bilodeau.

24. At the September 22, 2018 meeting between the plaintiff and the defendant’s
Human Resources representative, the representative concluded the meeting by offering the
plaintiff two weeks of wages to quit.

25. Recognizing Bilodeau was going to terminate the plaintiff no matter how hard he
worked or how quickly or how well he worked, the plaintiff accepted the two weeks of wages
and quit as a constructive discharge. The plaintiff did not want to quit, but he recognized
Bilodeau would certainly fire him if he did not quit. Under the circumstances offered, at least the
plaintiff was able to leave with two weeks of wages.

26. The defendant replaced the plaintiff and the 60-year-old chef with younger
workers. The defendant never gave the plaintiff a fair evaluation of his work, treating him badly
and unfairly for his advanced age, even though the plaintiff's age never hindered the high quality
of his work for the defendant.

27. The defendant violated the Age Discrimination in Employment Act of 1967, 29
U.S.C. § 621 et seq. by evaluating the plaintiff's work with arbitrary and capricious standards
that were a pretext for age-based discrimination.

28. At all times relevant to this matter, the plaintiff was 56 years old, and thus was at
all times a protected person under the ADEA.

29. The defendant took negative employment actions against the plaintiff solely
because of his age. The defendant did this by writing up the plaintiff and by complaining about
the plaintiff's work speed, despite the fact that the kitchen worked very productively and with
high quality during the plaintiffs tenure at the defendant’s kitchen.

30. Objectively, it was clear the plaintiff worked quickly and productively. One could
see that by the fact that the kitchen ran smoothly with the plaintiff and with Mr. Gust by
themselves doing the same amount of work that six cooks had done the summer before.

31. The defendant’s employee, Bilodeau, was unhappy with the plaintiff's work for
the defendant based solely on his age and her stereotyped expectation that the plaintiff would be
slow, and in spite of his actual and objective speed at work.
Case 1:19-cv-03680-NYW Document1 Filed 12/26/19 USDC Colorado Page 4 of 4

32. The defendant, through its agent, Bilodeau, showed clear intent to terminate the
plaintiff involuntarily based pretextually on his lack of speed, but in fact based on nothing more
than his age.

33. The defendant’s actions in constructively discharging the plaintiff for being
slow—despite his objective celerity—had an age-based and discriminatory effect on the plaintiff,
in violation of the ADEA.

34. The defendant refused to consider promoting the plaintiff to chef after Mr. Gust
resigned because the defendant did not want an old person to act as chef. The plaintiff lost
prospective economic advantage from that decision by the defendant.

35. The plaintiff experienced a loss of two months of wages after his termination
from the defendant because it took two months for the plaintiff to find a job to replace the job he
had at the defendant.

36. The plaintiff has earned less in terms of benefits since his termination from the
defendant because of the defendant’s violation of the ADEA.

37. The plaintiff suffered emotion distress from the defendant firing him based on his
age.

38. The plaintiff gave a timely notice of intent to sue the defendant by certified mail,
return receipt requested, on March 18, 2019.

39. | Onor about February 14, 2019, the plaintiff made a formal charge against the
defendant for violation of the ADEA with the Denver Equal Employment Opportunity
Commission office in Denver, Colorado.

40. On or about September 27, the Denver EEOC office mailed a right to sue letter to
the plaintiff. The plaintiff has thus exhausted his administrative remedies.

WHEREFORE, the plaintiff seeks to recover for economic damages from lost wages, lost
benefits, lost prospective advantage, and emotional damages, in an amount to be determined at
trial.

DATED this 26" day of December, 2019

Miclwe) Lawrence

Michael Lawrence

8330 E Quincy Ave, Apt H209
Denver, CO 80237

Tel. 720-231-2023

Email: mlawrencellc@msn.com
